Citation Nr: 9936139	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected recurrent dislocation with degenerative joint 
disease, left shoulder, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected recurrent dislocation, right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to March 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating action of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, denied the veteran's claims 
for increase.  The veteran submitted a notice of disagreement 
(NOD) in June 1997, limiting his appeal to the ratings 
assigned to the service-connected bilateral shoulder 
disabilities.  

In November 1999, the veteran withdrew his request for a 
hearing before a Member of the Board sitting at the RO and 
requested that his appeal be forwarded to the Board.


REMAND

The veteran contends that his service-connected bilateral 
shoulder disabilities are more severe than the current 
ratings indicate.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Inasmuch as the veteran 
has submitted well-grounded claims, VA is obligated to assist 
him in the development of those claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Although the veteran was afforded VA examinations in October 
1996 and October 1998, the Board finds that the evidence of 
record is inadequate for evaluation purposes.  Where the 
record before the Board is inadequate, a remand is required.  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition to the reports of the VA examinations, the 
evidence of record includes a copy of a letter from the 
United States Postal Service (USPS) which noted that the 
veteran would not be considered for employment with the USPS 
because of left shoulder limitations.  In a May 1997 letter 
to the veteran, the USPS referred to an evaluation of the 
veteran's shoulder condition by a Medical Officer.  It is 
unclear whether that evaluation consisted of a physical 
examination; however, if a report of such an examination 
exists, it should be obtained for consideration in the 
present claim.  

The Board points out that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1999).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the Codes used to rate the veteran's 
shoulders are cast in large measure in terms of limitation of 
motion, any examination for rating purposes must be expressed 
in terms of the degree of additional range-of-motion loss due 
to any pain on use, incoordination, weakness, fatigability, 
or pain during flare-ups.  DeLuca, supra.  

The VA examiner who completed the October 1996 examination 
report included observations that the veteran removed his 
shirt with some difficulty evident about the shoulder, had 
"some" pain on strength testing and a positive apprehension 
sign on the left side.  The more recent VA examination 
included the veteran's report of intermittent pain, and the 
examiner's observation of tenderness to palpation over the 
short head of the biceps on the left shoulder.  That examiner 
noted, however, that the veteran demonstrated a full, 
painless range of motion in both shoulders.  Neither 
examination included a quantifiable explanation as to the 
effect of the pain complained of by the veteran, such as in 
terms of additional range-of-motion loss beyond that 
clinically found.  DeLuca requires that this be done.  

Given the lack of findings required for consideration under 
the Court's holding in DeLuca and the potential additional 
medical evidence referred to in the USPS correspondence, the 
Board finds that a remand is warranted.  To ensure that all 
symptoms of the veteran's current bilateral shoulder 
disorders are properly and fully evaluated, the veteran 
should be afforded a new VA examination.

The examination ordered on remand should include medical 
determinations on whether the shoulders exhibit pain with 
use, weakened movement, excess fatigability, incoordination, 
or any other functionally disabling symptom.  Additionally, 
and most importantly, these determinations should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected bilateral shoulder 
disabilities since service.  The veteran 
should also be asked whether he underwent 
any physical examination(s) in connection 
with his application for employment with 
the United States Postal Service and, if 
so, when and where.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources, to include 
the report of any pre-employment 
examination(s) for the USPS.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of the service-
connected right and left shoulder 
disabilities.  The claims folder and a 
copy of this remand should be made 
available to the examiner prior to the 
evaluation so that the pertinent clinical 
records may be reviewed in detail.  Any 
indicated special studies should be 
conducted, and all pertinent clinical 
findings should be reported in detail, 
including all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45.  
Each such problem should be expressed in 
terms of additional range of motion loss 
beyond that clinically demonstrated.  The 
examiner should comment on the extent of 
recurrent dislocation or limitation of 
motion of the shoulders, if any.  All 
findings, opinions and bases therefor 
should be set forth in detail.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims, with consideration 
of all applicable rating criteria and 
DeLuca.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

